Title: From George Washington to Meshech Weare, 5 March 1782
From: Washington, George
To: Weare, Meshech

(Circular)
                        
                            Sir
                            Head Quarters, Philadelphia, March 5th 1782
                        
                        The operations of next Campaign being contingent, depending in a great degree upon measures which are not
                            within my controul, and very much upon the plans of the Enemy & their efforts to carry them into execution—it is
                            impossible for me, at this time, to say whether any, or how many Militia the States in this part of the Continent may be
                            called upon to furnish, for the purposes of the ensuing Campaign; but as I persuade myself it is the wish of every one of
                            them to see a vigorous offensive plan of Campaign prosecuted, with a view of terminating the War honorably and speedily—it becomes my
                            duty to inform, that, the Continental Force (admitting the Battalions should be compleated); aided by any Auxiliary
                            Troops that I have any expectations of, is totally inadequate to the first and great object, which presents itself to our
                            view; and therefore it may be essential to my future plans that the Executive Powers of the States should be (if they are
                            not so already) vested with sufficient authority to call forth, properly equipped, such a Body of Militia, as the
                            exigencies of Service may require—the demand will not be made but in case of necessity, and will be postponed as long as
                            possible; the consequence therefore of a want of such Powers, or of the delay occasioned by calling an Assembly on such
                            an emergency, might prove fatal to our operations, and injurious to our cause.
                        I need not add how much it is my wish and desire, and how much the public interest will be promoted by it,
                            that the Continental Regiments should be compleated—every man, of which these are deficient, will add to the draught of
                            Militia, and doubly to the public Expences; while the Troops will not be so competent to the purposes, for which they are
                            wanted; to say nothing of the disadvantages which Agriculture & Manufactures will sustain, by having the Labourers &
                            Artisans called off from their Works. I would beg leave to suggest, that the longer term Militia can be drawn out for, the
                            more benificial & less expensive their services will be; and that, in case of a Seige, they ought to be engaged, during the
                            continuance of it, or untill relieved by an equal number, so that the operating strength may not be diminished, at a
                            critical Moment, when it may be most wanted. I have the honor to be
                            With great & esteem Your Most Obdt Servant
                        
                            Go: Washington
                        
                        
                    